COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of S.G. and D.D.-G.P., Children

Appellate case number:   01-18-00728-CV

Trial court case number: 2016-02466J

Trial court:             314th District Court of Harris County

       The motion for rehearing filed by Appellant D.P. is denied.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss

Date: April 2, 2019